            Case 4:20-cv-01321-LPR Document 13 Filed 04/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOSHUA DALE BRIGHTWELL                                                                 PLAINTIFF

v.                              Case No. 4:20-cv-01321-LPR-JJV

LANCE BONDS, et al.                                                                DEFENDANTS

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After a careful

and de novo review of the Proposed Findings and Recommended Disposition as well as the entire

record, the Court concludes that the Proposed Findings and Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED THAT:

       1.       Plaintiff’s Complaint, as amended (Doc. No. 4), is DISMISSED without prejudice.

       2.       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting this recommendation and the accompanying Judgment would

not be taken in good faith.

       DATED this 16th day of April, 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
